DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
The currently pending claims in the present application are claims 1-3, 5-13, and 15-22 from the Response to Office Action filed on 24 May 2021 (hereinafter referred to as the “Response”).

Claim Objections
Claims 1, 15, and 20 are objected to because of the following informalities: each of the claims recites the word “compromising.” Based on the context of the word in each of the claims, recitation of the word appears to be a typographical error, and thus, the word is being treated as “comprising” for purposes of examination. Appropriate correction is required.

Claim Rejections - 35 USC 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



As described in MPEP 2106(III), Step 1 of the eligibility analysis asks whether the claim is to any of the statutory classes provided for in 35 USC 101, including a process, machine, manufacture, or composition of matter. (See MPEP 2106.03(II).) Each of claims 1-3, 5-13, and 15-22 falls within one of the four statutory classes. Specifically, the “system” of claims 1-3 and 5-13 is a machine under 35 USC 101, the “method” of claims 15-19 is a process under the statute, and the “method” of claims 20-22 also is a process under the statute. Claims 1-3, 5-13, and 15-22, however, are ineligible for failing to meet the eligibility criteria of other parts of the eligibility analysis, as explained in more detail in the paragraphs below.
The next step of the patent eligibility analysis, referred to as Step 2A, is a two-prong inquiry, in which examiners determine in Prong One whether a claim recites a judicial exception, and if so, then determine in Prong Two if the recited judicial exception is integrated into a practical application of that exception. (See MPEP 2106.04(II)(A).) With respect to Prong One, using claim 1 as an example, the claim recites the following limitations:
“Creating content variations for including in initial communications to initial targets, the content variations each comprising one or more respective content items selected from content item options, and the content variations each further comprising one or more respective combinations of the content item options.”
“Setting initial weightings for the content item options included in the content variations, the content variations further comprising content categories, each respective combination of the one or more respective combinations of the content item options of each of the content variations being included at a same rate across the initial communications, and the initial weightings corresponding to 
Sending “the initial communications comprising the content variations to the initial targets in response to one or more triggers compromising a change in state of an item associated with one or more of the initial targets, with the first relative fractions of the initial communications in which each of the content item options are included in the respective combination of the content variation of the content variations being set according to a respective set of the initial weightings for each of the content item options.”
“Receiving initial response information in relation to initial responses of the initial targets to the initial communications, comprising a first rate at which the initial targets opened the initial communications.”
“Determining, in relation to the initial response information, whether a minimum level of statistically significant difference is achieved between responses to a first portion of the initial communications having a first respective combination of the one or more respective combinations of a first one of the content variations with a first one of the content item options as compared to a second respective combination of the one or more respective combinations of a second portion of the initial communications having a second one of the content variations with a second one of the content item options.”
“When the minimum level of statistically significant difference is achieved, determining updated weightings of the first and second ones of the content item options in relation to the initial response information, for a portion of the initial response information received in a first predetermined period of time by 
Sending “updated communications comprising the content variations to subsequent targets, with second relative fractions of the updated communications in which the first and second ones of the content item options are included in the content variation being set according to a respective set of the updated weightings for each of the first and second content item options.”
The above-listed limitations of claim 1 recite aspects that, under their broadest reasonable interpretation, cover mathematical relationships, mathematical formulas or equations, and mathematical calculations. (See MPEP 2106.04(a).) See, for example, the claimed “calculating a solution value based on an optimization formula.” Accordingly, the claims fall within the mathematical concepts grouping of abstract ideas. (See id.) Further, the above-listed limitations also cover commercial or legal interactions, including advertising, marketing or sales activities or behaviors, and business relations, involving entities providing content that is optimized to target audiences. (See id.) Accordingly, the limitations fall within the certain methods of organizing human activity grouping of abstract ideas. (See id.) Furthermore, the above-listed limitations also cover managing personal behavior or relationships or interactions between people, including social activities (e.g., transmitting and receiving communications) between entities and audiences, and following rules or instructions involving those communications (e.g., performing the claimed steps). (See id.) Further still, the above-listed limitations also cover concepts performed in the human mind, and therefore fall within the mental processes grouping of abstract ideas. (See id.) For example, the concepts including observation (see the claimed “receiving initial response information”), evaluation (see the claimed “determining” “whether a minimum level of statistically significant difference is achieved”), and judgment (see the claimed “when the minimum level of statistically significant 
Prong Two of Step 2A of the patent eligibility analysis asks whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. (See MPEP 2106.04(d).) Evaluating integration into a practical application involves: (1) identifying whether there are any additional elements recited in the claim beyond the judicial exceptions; and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations introduced in MPEP 2106.04(d)(I), and discussed in more detail in MPEP 2106.04(d)(1), 2106.04(d)(2), 2106.05(a) through (c), and 2106.05(e) through (h). (See MPEP 2106.04(d)(II).) Continuing to use claim 1 as an example, the claim recites the following additional elements.
“A system, comprising: one or more processors; and one or more non-transitory computer-readable media storing computing instructions configured to run on the one or more processors and perform” the claimed steps.
The aforementioned sending includes “transmitting.” It should be noted that although the claimed “transmitting” is listed here as an additional element, in an alternative rejection, the claimed “transmitting” is an abstract idea element rather than an additional element.
The above-listed additional elements of claim 1, when viewed in the context of claim 1 as a whole, are analogous to: a commonplace business method being applied on a general purpose computer, and delivering broadcast content to a portable electronic device such as a cellular telephone, when claimed at a high level of generality, which courts have indicated may not be sufficient to show an improvement to technology (see MPEP 2106.05(a)(II)); receiving or transmitting data over a network, e.g., using the Internet to gather data, and presenting offers and gathering statistics, which courts have recognized as insignificant extra-solution activity (see MPEP 2106.05(d)(II)); remotely accessing user-specific information through a mobile 
The next step of the patent eligibility analysis, Step 2B, asks whether the claim recites additional elements that amount to significantly more than the judicial exception. (See MPEP 
Claims 2, 3, and 5-13 depend from claim 1, and thus, each of them includes all of the limitations of claim 1. The limitations in these dependent claims elaborate on aspects introduced in claim 1 by, for example, further describing uses for the data of claim 1 and related data, and therefore they fail to overcome the rationales for ineligibility applied against claim 1, while being susceptible to the same rationales for ineligibility applied against claim 1. More specifically, claims 2, 3, and 5-12 recite abstract idea elements falling under the certain methods of organizing human activity grouping and the mental processes grouping. (See MPEP 2106.04(a).) Claim 13 is ineligible for reciting aspects that, under their broadest reasonable interpretation, cover mere mathematical relationships, mathematical formulas for equations, and mathematical calculations, putting them within the mathematical concepts grouping of abstract ideas. (See id.) As such, claims 2, 3, and 5-13 do not meet the criteria for patent eligibility at Step 2A, Prong One. Further, claims 2, 3, and 5-13 do not recite any additional elements that integrate the abstract idea into a practical application (see MPEP 2106.04(d)) or amount to significantly more (see MPEP 2106.05), as required in Step 2A, Prong Two and Step 2B of the patent eligibility analysis. Claims 2, 3, and 5-13 are thus ineligible under 35 USC 101.
Claims 15 and 20, while of different scope relative to claim 1, nevertheless recite limitations similar to those recited by claim 1. As such, the rationales for rejecting claim 1 under 35 USC 101 also apply to rejecting claims 15 and 20 under the statute. Claims 15 and 20 are thus ineligible under 35 USC 101.
Claims 16-19 depend from claim 15, and thus, each of them includes all of the limitations of claim 15. The limitations in these dependent claims elaborate on aspects introduced in claim 15 in a way that does not overcome the rationales for ineligibility applied against claim 15, and 
Claims 21 and 22 depend from claim 20, and thus, each of them includes all of the limitations of claim 20. The limitations in these dependent claims elaborate on aspects introduced in claim 20 in a way that does not overcome the rationales for ineligibility applied against claim 20, and make the dependent claims susceptible to the same rationales applied against claim 20. More specifically, claims 21 and 22 recite abstract idea steps falling under the certain methods of organizing human activity grouping and the mental processes grouping (see MPEP 2106.04(a)), and do not recite any additional elements that integrate the abstract idea into a practical application (see MPEP 2106.04(d)) or amount to significantly more (see MPEP 2106.05), thereby failing to meet the requirements of Step 2A, Prongs One and Two and Step 2B of the patent eligibility analysis. Further, claims 21 and 22 recite limitations similar to the limitations recited in claims 5 and 11, and thus, are similarly deficient. Claims 21 and 22 are, therefore, ineligible under 35 USC 101.

Claim Rejections - 35 USC 103
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-12, and 15-22 are rejected under 35 USC 103 as being unpatentable over U.S. Pat. App. Pub. No. 2010/0010865 A1 to Dyer (“Dyer”) in view of U.S. Pat. App. Pub. No. 2007/0073580 A1 to Perry et al. (“Perry”), further in view of U.S. Pat. App. Pub. No. 2019/0043077 A1 to Modarresi et al. (“Modarresi”), and further in view of the publication titled “Robust Asset Allocation” by Tütüncü et al. (“Tütüncü”)1.
Regarding claim 1, Dyer teaches the following limitations:
“A system, comprising: one or more processors; and one or more non-transitory computer-readable media storing computing instructions configured to run on the one or more processors and perform” the steps below. Dyer teaches, in its claim 13, “a computer-implemented system” “comprising one or more computers comprising: at least one processor;” “and one or more computer-readable storage media operatively coupled to the processor”, “wherein the storage media 
“Creating content variations for including in initial communications to initial targets, the content variations each comprising one or more respective content items selected from content item options, and the content variations each further comprising one or more respective combinations of the content item options.” Dyer teaches, “FIG. 2 illustrates the structure of a sample email 200, representing content presented via a data communications network to a plurality of recipients in accordance with a preferred embodiment of the invention.” (See para. [0075].) Dyer teaches, “A preferred embodiment of the present invention requires further subdivision of the email header 202 and body 204. For example, FIG. 2 illustrates the subdivision of the body into ‘Title’ 206, ‘Image’ 208 and ‘Footer’ 210, whereas the header contains a ‘Subject’ 212. Each of these subdivisions is modelled as a content factor, which contains one or more mutually exclusive content levels representing the alternatives available for the content factor.” (See para. [0078].) Dyer teaches, “The number of content factors and content levels is arbitrary, and freely selectable by the user in accordance with the logical structure of the email message itself. An example table 300 illustrating content levels and content factors is shown in FIG. 3. In this example, the content factors illustrated are ‘Subject’, ‘Title’, ‘Image’ and ‘Footer’. Corresponding to each of these content factors is at least one content level. The ‘Subject’ content levels 302 shown in FIG. 3 are ‘Subject 1’, ‘Subject 2’ and ‘Subject 3’, the ‘Title’ content levels 304 shown are ‘Title 1’ and ‘Title 2’, the ‘Image’ content levels 306 shown are ‘Image 1’, ‘Image 2’ and ‘Image 3’, and the ‘Footer’ content level 308 shown is ‘Footer 1’.” (See para. [0079].) Dyer teaches, “After the email structure is defined, and content factors and content levels are 
“Setting initial weightings for the content item options included in the content variations, the content variations further comprising content categories, each respective combination of the one or more respective combinations of the content item options of each of the content variations being included at a same rate across the initial communications, and the initial weightings corresponding to first relative fractions of the initial communications in which each of the content item options are included in a respective combination of a content variation of the 
“Transmitting the initial communications comprising the content variations to the initial targets” “with the first relative fractions of the initial communications in which each of the content item options are included in the respective combination of the content variation of the content variations being set according to a respective set of the initial weightings for each of the content item options.” Dyer teaches, “given a sufficiently large sample size, FIG. 11 illustrates the distribution of the possible combinations of content levels 1100. In this example the total number of possible combinations of content levels (eg all combinations of the ‘Subject’, ‘Title’, ‘Image’ and ‘Footer’ content levels) is 18. The distribution of each of these 18 combinations in the first stage is performed at random in accordance with a uniform probability distribution function, and the proportion of recipients 1102 to which each combination is sent is therefore approximately 1/18=5.56%. After an email message containing a combination of content levels is sent to a recipient, details of the combination are stored in a database and linked to the recipient's unique identifier.” (See para. [0084].) The distribution in the first stage in Dyer reads on the claimed “transmitting the initial 
“Receiving initial response information in relation to initial responses of the initial targets to the initial communications, comprising a first rate at which the initial targets opened the initial communications.” Dyer teaches, “the delivery of content to recipients and the tracking of recipient responses, shown at .sctn.1.13 and 1.14 in flow chart 400, is performed via an external system such as the SMTP or SOAP protocols. During this process, event data (such as email opens, newsletter subscriptions, product purchases, page views etc) are collected and aggregated, as indicated at .sctn.1.5 of flow chart 400, based upon the content level combination sent to the recipient responsible for generating the event.” (See para. [0085].) Dyer teaches, “as the first stage of the broadcast is sent, the unique identifier of recipients ‘responding’ (i.e. performing a certain desired action) is recorded.” (See para. [0087].) Dyer teaches, “An example of the output of this step is illustrated in FIG. 12. This example illustrates the recipient responses 1200 corresponding to the distribution in the first stage of the process. In particular, it shows the numbers of recipients 1202 that received a particular combination of content levels, and the number of recipient responses 1204 to a particular combination of content levels.” (See id.) Dyer teaches, “The response rate information for the high performing content levels is then used to update the content tree structure, in accordance with .sctn.1.9 of flow chart 400. The tree structure encodes the top-performing combinations of content levels, such that 
“Determining, in relation to the initial response information, whether a” “difference is achieved between responses to a first portion of the initial communications having a first respective combination of the one or more respective combinations of a first one of the content variations with a first one of the content item options as compared to a second respective combination of the one or more respective combinations of a second portion of the initial communications having a second one of the content variations with a second one of the content item options.” Dyer teaches, “an example of the output of this step is illustrated in FIG. 12. This example illustrates the recipient responses 1200 corresponding to the distribution 
“When the” “difference is achieved, determining updated weightings of the first and second ones of the content item options in relation to the initial response information, for a portion of the initial response information” “by calculating a solution value based on an optimization formula.” Dyer teaches, “the response rate information for the high performing content levels is then used to update the content tree structure” and “The tree structure encodes the top-performing combinations of content levels, such that child nodes have higher response rates than their parents, as shown in FIG. 14.” (See para. [0089].) Dyer teaches, “a content level is selected from the ranked list of content levels” “and inserted into 
“Transmitting updated communications comprising the content variations to subsequent targets, with second relative fractions of the updated communications in which the first and second ones of the content item options are included in the content variation being set according to a respective set of the updated weightings for each of the first and second content item options.” Dyer teaches, “based on the example data, the distribution of combinations of content levels in a Stage 2 broadcast is illustrated in FIG. 16. The example 1600 shows the proportion of recipients to which combinations of content levels will be distributed, as with FIG. 11, although unlike Stage 1, the distributions in Stage 2 are no longer uniform due to the adjusted combination weightings. All combinations of content levels containing the ‘Image 3’ and ‘Title 1’ content levels (ie ‘Subject 1, Title 1, Image 3, Footer 1’, ‘Subject 2, Title 1, Image 3, Footer 1’ and ‘Subject 3, Title 1, Image 3, Footer 1’) are distributed to 9.24% of recipients, which is the highest proportion of the possible combinations. This is because the ‘Image 3’ and Title 1’ content levels are the highest-performing content levels.” (See para. [0102].) The distribution in Stage 2 of Dyer reads on the claimed “transmitting updated communications comprising the content 
Perry teaches limitations below of claim 1 that do not appear to be explicitly taught in their entirety by Dyer:
The claimed “transmitting” being “in response to one or more triggers compromising a change in state of an item associated with one or more of the initial targets.” Perry teaches, “Any reduction in the relevant price of a product can trigger an alert for a that product. For example, where the alert is set at a specific net effective price, the reduction in net effective price that triggers the alert may reflect an actual reduction in the publicly available list price for a merchant, or the availability of free shipping, a coupon or another promotional offer from the merchant.” (See para. [0151].) Perry teaches, “When an active alert is triggered, the system automatically generates a user notification. Such notification can take any form, including without limitation an e-mail, a toast, a mini-toast, an alarm, etc. In one embodiment, the notification is sent as an e-mail to the user. As illustrated in FIG. 24, the email notification 388 can indicate that the active alert has been met 390, identify the target product 392, anchor alert price 394, current price 396, target price 398 and savings 400.” (See para. [0152].) The sending of an alert email in Perry reads on the claimed “transmitting.” The triggering of the alert being based on a change in a price of a product that is of interest to a user in Perry reads on the claimed “in response to 
Perry teaches, in its abstract, a method for identifying and delivering online sales promotions to a user, similar to the claimed invention and to Dyer. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the processes associated with sending communications in Dyer, to include price-based triggering as in Perry, to provide users with relevant pricing information for products that they have expressed an interest in, as taught by Perry (see para. [0144]).
Modarresi teaches limitations below of claim 1 that do not appear to be explicitly taught in their entirety by the combination of Dyer and Perry:
The claimed “difference” is “a minimum level of statistically significant difference.” Modarresi teaches, “the described techniques involve reallocating delivery of digital content during the course of the test in a manner that not only takes advantage of the digital content items that achieve higher rates of a desired action, but also identifies the content items achieving the desired action (e.g., highest-converting digital content of a digital marketing campaign) with statistically significant certainty.” (See para. [0028].)
The claimed “portion of the initial response information” is “information received in a first predetermined period of time.” Modarresi teaches, “a common form of conventional digital marketing testing is referred to as fixed-horizon hypothesis testing. In fixed-horizon hypothesis testing, the test is ‘run’ over a predefined number of samples (i.e., the ‘horizon’) until it is completed” and “For instance, a user can specify” “an amount of time over which the test is to be run (e.g., one week, which may correspond to an approximate number of users based on historic data).” (See para. [0006].) Modarresi teaches, “the term ‘horizon’ refers to an end of a test for identifying digital content to achieve a desired action. A test 
Modarresi teaches performance-based digital content delivery in a digital medium environment (see abstract), similar to the claimed invention and to the combination of Dyer and Perry. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the optimization processes of the combination of Dyer and Perry, to include the statistical significance measures and time-based horizons of Modarresi, because assumptions that are based on tests that do not have a statistically significant amount of certainty may be in error, as taught by Modarresi (see para. [0010]).
Tütüncü teaches limitations below of claim 1 that do not appear to explicitly be taught in their entirety by the combination of Dyer, Perry, and Modarresi:
The claimed “optimization formula” being one “comprising: a vector related to a second rate of the initial response information; and a scalar representing a total number of the content variations.” As explained above, the combination of Dyer, Perry, and Modarresi already teaches elements that read on the claimed “second rate of the initial response information” and “total number of the content variations.” Tütüncü teaches a maximin problem identified as (25) at the right margin. (See p. 168.) Tütüncü teaches, “we computed lower and upper bound vectors and matrices on means and covariances using a bootstrapping strategy.” (See pp. 168 and 169.) Tütüncü teaches use of a nonnegative scalar λ. (See p. 
Initially, it should be noted that the wording used in claim 1, “calculating a solution value based on an optimization formula” “comprising: a vector” “and a scalar,” does not actually require use of the claimed “optimization formula,” “vector,” or “scalar,” due to the breadth of the phrase “based on.” The combination of Dyer, Perry, and Modarresi teaches determining various values. If any of those values are equal to a value returned by solving the claimed “optimization formula,” then the calculated value is, by definition, “based on an optimization formula.” This is because the claim language does not explicitly recite the performance of any actual steps of a formula or operations on any terms of a formula. To use an analogy, if a square has 4 sides, each with a length of 1 unit, one can measure the perimeter of that square to determine that it is 4 units. By doing so, one has inherently calculated a solution value to a formula p = 4x, where p is the perimeter and x is a variable representing a length of one side, even if one has not actually performed multiplication. Nevertheless, for purposes of compact prosecution, the examiner cites Tütüncü. Tütüncü teaches methods of finding optimal solutions to problems (see p. 167), similar to the claimed invention and to the combination of Dyer, Perry, and Modarresi. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the optimization processes of the combination of Dyer, Perry, and Modarresi, to include the maximin problem, vectors, and scalar of Tütüncü, to produce results with significantly better worst-case behavior, stability over time, and concentration on a small set of asset classes, as taught by Tütüncü (see p. 183).
Regarding claim 2, the combination of Dyer, Perry, Modarresi, and Tütüncü teaches the following limitations:
“The system of claim 1, wherein: creating the content variations for including in the initial communications to the initial targets further comprises: creating the 
“The content item options comprise: one or more first category item options for a first category of the content categories; and one or more second category item options for a second category of the content categories.” See the immediately preceding bullet point, and para. [0079] of Dyer. Subjects 1-3 in Dyer read on the claimed “first category item options for a first category of the content categories,” and Titles 1 and 2 read on the claimed “second category item options for a second category of the content categories.”

“The system of claim 2, wherein: the content categories in the content variations comprise: subject fields for subjects of the initial communications and the updated communications; and body fields for bodies of the initial and updated communications.” Dyer teaches, “the number of content factors and content levels is arbitrary, and freely selectable by the user in accordance with the logical structure of the email message itself. An example table 300 illustrating content levels and content factors is shown in FIG. 3. In this example, the content factors illustrated are ‘Subject’, ‘Title’, ‘Image’ and ‘Footer’. Corresponding to each of these content factors is at least one content level. The ‘Subject’ content levels 302 shown in FIG. 3 are ‘Subject 1’, ‘Subject 2’ and ‘Subject 3’, the ‘Title’ content levels 304 shown are ‘Title 1’ and ‘Title 2’, the ‘Image’ content levels 306 shown are ‘Image 1’, ‘Image 2’ and ‘Image 3’, and the ‘Footer’ content level 308 shown is ‘Footer 1’.” (See para. [0079].) The subject content factor in Dyer reads on the claimed “subject fields for subjects of the initial communications and the updated communications,” and the title, image, and footer content factors in Dyer read on the claimed “body fields for bodies of the initial and the updated communications.”
“The content item options comprise: subject item options for the subjects of the initial communications and the updated communications; and body module item options for the bodies of the initial and updated communications.” See the immediately preceding bullet point and Dyer at para. [0079] and FIGS. 2 and 3. Subjects 1-3 of Dyer read on the claimed “subject item options for the subjects of the initial communications and the updated communications,” and Images 1-3 of 
Regarding claim 5, the combination of Dyer, Perry, Modarresi, and Tütüncü teaches the following limitations:
“The system of claim 1, wherein determining, in relation to the initial response information, whether the minimum level of statistically significant difference is achieved between responses to the first portion of the initial communications further comprises: determining whether the minimum level of statistically significant difference is achieved between responses to a portion of the initial communications having two or more of the first one of the content variations with the first one of the content item options and a third one of the content variations with a third one of the content item options, as compared to responses to the second portion of the initial communications having the second one of the content variations with the second one of the content item options.” Dyer teaches, “the recipient responses are analysed to identify one or more combinations of content levels resulting in high recipient response rates relative to other combinations in accordance with predetermined statistical criteria.” (See abstract.) Modarresi teaches, “the described techniques involve reallocating delivery of digital content during the course of the test in a manner that” “identifies the content items achieving the desired action (e.g., highest-converting digital content of a digital marketing campaign) with statistically significant certainty.” (See para. [0028].) The predetermined statistical criteria in Dyer and the statistically significant certainty in Modarresi teach the claimed “determining whether the minimum level of statistically significant difference is achieved.” Considerations of the versions of communications associated with the rows and first four columns in FIG. 12 of Dyer read on the claimed “between responses to 
Regarding claim 6, the combination of Dyer, Perry, Modarresi, and Tütüncü teaches the following limitations:
“The system of claim 1, wherein the one or more triggers further comprises an action of one or more of the initial targets.” Dyer teaches, “a determination is made as to the number of recipients (n) who should form part of each stage of the optimisation procedure based upon the desired statistical level of confidence of the results. In the first stage of the broadcast, a subset of the potential recipients are selected based on an initial estimate of the sample size required for reliable analysis. For an exemplary recipient database, an initial sample size of 10,000 is appropriate. Preferably, these recipients are selected from a pool of email subscribers.” (See para. [0082].) The subscriptions to emails in Dyer read on the claimed “triggers” and the claimed “action of” “the initial targets.” Additionally or alternatively, the setting of alert parameters by users in Perry (see para. [0144]) reads on the claimed “triggers” and “action of one or more of the initial targets.” Additionally or alternatively, the browsing by users in Perry (see para. [0040]) reads on the claimed “triggers” and “action of one or more of the initial targets.” The rationales for combining the teachings of Dyer and Perry to reject claim 1 also apply to this rejection of claim 6.

“The system of claim 6, wherein transmitting the initial communications in response to the one or more triggers further comprises: transmitting a first set of the initial communications in response to a first trigger; and transmitting a second set of the initial communications in response to a second trigger that occurs after the first trigger.” Dyer teaches, “if it is determined” “that the data is not statistically significant then the number of recipients per stage (n) is increased,” “the content combination weightings are updated in the tree structure” “and the process of generating and delivering content” “is repeated until there is sufficient data to perform an analysis.” (See para. [0091].) As explained above, the sending of emails based on price changes in Perry (see para. [0145]) reads on the claimed “transmitting a first set of the initial communications in response to a first trigger.” The determination of lack of statistical significance in Dyer reads on the claimed “second trigger that occurs after the first trigger,” and the sending of emails to new recipients in Dyer reads on the claimed “transmitting a second set of initial communications in response to a second trigger.” The rationales for combining the teaching of Dyer and Perry to reject claim 1 also apply to this rejection of claim 7.
Regarding claim 8, the combination of Dyer, Perry, Modarresi, and Tütüncü teaches the following limitations:
“The system of claim 1, wherein the computing instructions are further configured to perform” the steps below. Dyer teaches, in its claim 13, that “the storage media further comprises program instructions for execution by the processor, said program instructions causing the processor to execute the steps.”
“Receiving subsequent response information in relation to subsequent responses of the subsequent targets to the updated communications.” Dyer teaches, “the broadcast and analysis algorithm operates as described in Stage 2 above for each subsequent stage.” (See para. [0107].) Dyer teaches, “at each stage, high-performing combinations of content levels are identified with greater certainty, and a larger proportion of messages are generated which include such combinations. Accordingly, improvements in recipient response rates may be achieved by ongoing dynamic adaptation of messages which focuses upon combinations found to be statistically more likely to produce desired responses.” (See para. [0108].) The repetition of the above-mentioned process cycles in Dyer reads on the claimed “receiving subsequent response information in relation to subsequent responses of the subsequent targets to the updated communications.”
“Determining updated weightings of the first and second ones of the content item options in relation to the subsequent response information received from the subsequent targets to the updated communications, for a portion of the subsequent response information received in a second predetermined period of time.” See the immediately preceding bullet point. The repetition of the above-mentioned process cycles in Dyer reads on the claimed “determining updated weightings of the first and second ones of the content item options in relation to the subsequent response information received from the subsequent targets to the updated communications, for a portion of the subsequent response information.” Use of the above-mentioned time horizons in Modarresi read on the claimed “in a second predetermined period of time.”
“Transmitting further updated communications according to the updated weightings to further targets.” See the immediately preceding bullet point. The 
Regarding claim 9, the combination of Dyer, Perry, Modarresi, and Tütüncü teaches the following limitations:
“The system of claim 1, wherein determining the updated weightings of the first and second ones of the content item options in relation to the initial response information further comprises: determining the updated weightings using the initial response information received over 7 days immediately preceding the determining of the updated weightings.” Modarresi teaches, “a common form of conventional digital marketing testing is referred to as fixed-horizon hypothesis testing. In fixed-horizon hypothesis testing, the test is ‘run’ over a predefined number of samples (i.e., the ‘horizon’) until it is completed” and “For instance, a user can specify” “an amount of time over which the test is to be run (e.g., one week, which may correspond to an approximate number of users based on historic data).” (See para. [0006].) Modarresi teaches, “the term ‘horizon’ refers to an end of a test for identifying digital content to achieve a desired action. A test horizon can be ‘fixed’ or ‘unknown.’ When a test horizon is fixed, a number of deliveries, time, or monetary budget, corresponding to the test is substantially known.” and “For fixed horizon tests, the described optimization techniques are configured to determine allocations of deliveries based on achieving a maximum statistical significance over the known duration of the test.” (See para. [0035].) The one week time horizon in Modarresi reads on the claimed “7 days immediately preceding.” In accordance with Modarresi, any user-selected time horizon is obvious. The rationales for applying the teachings of Modarresi for the rejection of claim 1 also apply to this rejection of claim 9.

“The system of claim 1, computing instructions are further configured to perform: when the minimum level of statistically significant difference is not achieved, continuing to receive the initial response information in relation to the initial responses of the initial targets to the initial communications, until it is determined that the minimum level of statistically significant difference is achieved.” Dyer teaches, “if it is determined” “that the data is not statistically significant then the number of recipients per stage (n) is increased,” “the content combination weightings are updated in the tree structure” “and the process of generating and delivering content” “is repeated until there is sufficient data to perform an analysis.” (See para. [0091].) Modarresi teaches, “the test may run until the highest-converting content is determined with the statistical significance.” (See para. [0055].) The rationales for combining the teachings of Dyer and Modarresi in the rejection of claim 1 also apply to this rejection of claim 10.
Regarding claim 11, the combination of Dyer, Perry, Modarresi, and Tütüncü teaches the following limitations:
“The system of claim 1, the computing instructions are further configured to perform: changing one or more of the content item options to an updated content item option, in response to the updated weightings.” Dyer teaches, “a content level is selected from the ranked list of content levels (in accordance with .sctn.2.5 of flow chart 500), and inserted into the email message in the location defined for the current content factor.” (See para. [0101].) The selection of content levels as part of the stage 2 broadcast in Dyer reads on the claimed “changing one or more of the content item options” step, and the selected content levels therein read on the claimed “updated content item option.”
“In response to changing to the updated content item option: setting further updated weightings for the content item options.” Dyer teaches, “based on the example data, the distribution of combinations of content levels in a Stage 2 broadcast is illustrated in FIG. 16. The example 1600 shows the proportion of recipients to which combinations of content levels will be distributed, as with FIG. 11, although unlike Stage 1, the distributions in Stage 2 are no longer uniform due to the adjusted combination weightings.” (See para. [0102].)
“Transmitting further communications comprising the content variations including the updated content item option to further targets.” The stage 2 broadcast in Dyer (see paras. [0093]-[0101]) reads on the claimed “transmitting further communications,” and the communications of the stage 2 broadcast in Dyer read on the claimed “content variations including the updated content item option,” wherein the audience of the stage 2 broadcast in Dyer reads on the claimed “to further targets.”
“Receiving further response information in relation to further responses of the further targets to the further communications.” The stage 2 analysis in Dyer (see paras. [0104] and [0105] reads on the claimed “receiving further response information” step.
“Determining whether the minimum level of statistically significant difference is achieved for the further responses to the further communications.” Modarresi teaches, “the described techniques involve reallocating delivery of digital content during the course of the test in a manner that not only takes advantage of the digital content items that achieve higher rates of a desired action, but also identifies the content items achieving the desired action (e.g., highest-converting digital content of a digital marketing campaign) with statistically significant 
“When the minimum level of statistically significant difference is achieved for the further responses to the further communications, determining additionally updated weightings for the one or more respective content items comprising the updated content item option.” As noted in the immediately preceding bullet point, Modarresi teaches considering statistical significance, that when applied to the iterations in Dyer, reads on the claimed “when the minimum level of statistically significant difference is achieved for the further responses to the further communications.” Dyer teaches, “the broadcast and analysis algorithm operates as described in Stage 2 above for each subsequent stage.” (See para. [0107].) Dyer teaches, “at each stage, high-performing combinations of content levels are identified with greater certainty, and a larger proportion of messages are generated which include such combinations. Accordingly, improvements in recipient response rates may be achieved by ongoing dynamic adaptation of messages which focuses upon combinations found to be statistically more likely to produce desired responses.” (See para. [0108].) The repetition of process cycles in Dyer includes steps (already explained above) that read on the claimed “determining additionally updated weightings for the one or more respective content items comprising the updated content item option.”
“Transmitting additional communications comprising the content variations including the updated content item to additional targets, wherein the additional communications are based at least in part on the additionally updated weightings for the one or more respective content items.” See the immediately preceding bullet point. The repetition of the above-mentioned process cycles in Dyer reads 
Regarding claim 12, the combination of Dyer, Perry, Modarresi, and Tütüncü teaches the following limitations:
“The system of claim 1, wherein receiving the initial response information in relation to the initial responses of the initial targets to the initial communications further comprises: receiving the initial response information in relation to one or more of: a rate at which the initial targets have opened the initial communications; or a rate at which the initial targets execute actions in response to receiving the initial communications.” Dyer teaches, “the delivery of content to recipients and the tracking of recipient responses” “is performed via an external system such as the SMTP or SOAP protocols. During this process, event data (such as email opens, newsletter subscriptions, product purchases, page views etc) are collected and aggregated” “based upon the content level combination sent to the recipient responsible for generating the event.” (See para. [0085].) Dyer also teaches, “the response rate information for the high performing content levels is then used to update the content tree structure.” (See para. [0089].)
Regarding claims 15-22, while the claims are of different scope relative to claims 1-3, 5, 6, 9, 11, 12, the claims nevertheless recite similar limitations. As such, the rationales for rejecting claims 1-3, 5, 6, 9, and 12 under 35 USC 103 as obvious over the combination of Dyer, Perry, Modarresi, and Tütüncü also apply to this rejection of claims 15-22. Claims 15-22 are, therefore, rejected as obvious under 35 USC 103 in view of the combination of the references.
13 is rejected under 35 USC 103 as being unpatentable over Dyer in view of Perry, further in view of Modarresi, further in view of Tütüncü, and further in view of the publication titled “Hypothesis Testing I: Proportions” by Zou et al. (“Zou”)2.
Regarding claim 13, the combination of Dyer, Perry, Modarresi, and Tütüncü teaches the following limitations:
“The system of claim 1, wherein determining, in relation to the initial response information, whether the minimum level of statistically significant difference is achieved between responses to the first portion of the initial communications further comprises” the steps below. These limitations appear in claim 1. See the rejection rationales provided in the rejection of claim 1 above.
Zou teaches limitations below of claim 13 that do not appear to explicitly be taught in their entirety by the combination of Dyer, Perry, Modarresi, and Tütüncü:
“Determining a statistical difference according to a two-sample proportion test:

    PNG
    media_image1.png
    113
    67
    media_image1.png
    Greyscale
 , where 
    PNG
    media_image1.png
    113
    67
    media_image1.png
    Greyscale
, where Z is a measure of the statistical difference, O1 represents a rate of response by the initial targets to the initial communications having the first one of the content variations with the first one of the content item options, O2 represents a rate of response by the initial targets to the initial communications having the second one of the content variations with the second one of the content item options, N1 represents a number of the initial communications sent to the initial targets having the first one of the content variations with the first one of the content item options; and N2 represents a number of the initial communications sent to the initial targets 
Zou teaches a process for hypothesis testing, similar to the claimed invention and to the combination of Dyer, Perry, Modarresi, and Tütüncü. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have used the mathematical formulas, as taught by Zou, together with the calculations of the optimization processes of the combination of Dyer, Perry Modarresi, and Tütüncü, to facilitate arrival at an accurate conclusion concerning a population, as taught by Zou (see p. 609).

Response to Arguments
In view of the amendments made to claims 9 and 18 by the Response, the grounds for the previous rejections of claims 9 and 18 under 35 USC 112(a) and 35 USC 112(b) no longer apply. Accordingly, those previous rejections have been withdrawn.
On pp. 15-17 of the Response, the applicant argues that the pending claims are patent eligible and that the rejection under 35 USC 101 should be reconsidered and withdrawn. The examiner disagrees and is maintaining the rejection. The arguments are addressed in greater detail in the paragraphs below.
The applicant makes the following arguments: (a) the amended claims overcome the rejection because they integrate the idea into a practical application (see Response, p. 15); (b) the claims recite use of the ideas in a meaningful way beyond generally linking to a particular technological environment (see id., p. 16); (c) the claims cannot practically be performed in the mind (using the claimed “transmitting the initial communications comprising the content variations to the initial targets in response to one or more triggers compromising a change in state of an item associated with one or more of the initial targets” as an example) (see id., p. 
The arguments above are unpersuasive. Regarding argument (c) above, many of the steps recited in the claims can practically be performed in the mind, and to the extent that there are any claimed steps (or portions thereof) that cannot be performed in the mind, those steps constitute either abstract idea elements falling under another grouping of abstract ideas or additional elements not sufficient or substantial enough to warrant a finding of patent eligibility. Using the “transmitting” “in response to one or more triggers” step as an example, while it is arguable that “transmitting” “in response to one or more triggers” is not something performed solely by the human mind, the claimed “transmitting” “in response to one or more triggers,” under broadest reasonable interpretation, is an act that constitutes part of a commercial interaction involving advertising, marketing, and sales, and/or an act that constitutes part of a managing of personal behavior involving following instructions, thus placing the claimed “transmitting” “in response to one or more triggers” within the certain methods of organizing human activity grouping of abstract ideas. (See MPEP 2106.04(a), 2106.04(a)(2)(B), and 2106.04(a)(2)(C).) As such, the claimed step does not meet the criteria of Step 2A, Prong One of the patent eligibility analysis.
Additionally or alternatively, addressing arguments (a), (b), (d), and (e), the claimed “transmitting” step is viewed as a computerized form of an act of sending, making it an additional element, and further, an additional element along the lines of: delivering broadcast content to a portable electronic device such as a cellular telephone, when claimed at a high Alice Corp. v. CLS Bank International, which was deemed by the Court to merely link the use of an abstract idea to a particular technological environment, and thus, does not warrant a finding of patent eligibility (see MPEP 2106.05(e)). A more detailed explanation of the entire patent eligibility analysis is provided in the 35 USC 101 section above.
On pp. 17-20 of the Response, the applicant argues that the combination of the cited Dyer, Modarresi, Tütüncü, and Zou references fails to teach or suggest each and every limitation recited in the claims, and thus the rejections under 35 USC 103 should be reconsidered and withdrawn. Specifically, the applicant argues that the cited references fail to teach or suggest the claimed “transmitting the initial communications comprising the content variations to the initial targets in response to one or more triggers compromising a change in state of an item associated with one or more initial targets.” Initially, it should be noted that the “change in state of an item” aspects of the limitation are new limitations added to the claims. Although similar recitations were recited in, for example, claim 6, they were recited in the alternative and only now have those limitations been required by the claims. In any event, the applicant’s arguments based on the new limitations have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Rather, the cited Perry reference is being included in the 35 USC 103 rejections as teaching the new limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Such prior art includes the following:
U.S. Pat. App. Pub. No. 2010/0174671 A1 to Brooks et al. discloses assessing effectiveness of communication content and optimizing content distribution to enhance business objectives. (See abstract.)
U.S. Pat. App. Pub. No. 2011/0173076 A1 to Eggleston et al. discloses a system and a method to produce consumer-defined alerts and notifications about Internet information including a method for modeling consumer interest by tagging such information and aggregating consumer demand for a specific item thereby allowing private one-to-one marketing and aggregated reverse auctions. (See abstract.)
U.S. Pat. App. Pub. No. 2012/0191546 A1 to Phelan et al. discloses an email message system with email strategy templates for use on a network. (See abstract.)
U.S. Pat. App. Pub. No. 2017/0132536 A1 to Goldstein et al. discloses automatically initiating actions on behalf of a user. (See abstract.)
U.S. Pat. App. Pub. No. 2018/0204272 A1 to Sargeant discloses a server system that can enable an electronic commerce store to seamlessly sell one or more products and/or one or more services to a user of an electronic commerce application or website in response to only a few actions performed by the user while accessing a marketing email specific to the user. (See abstract.)
WIPO Pub. No. 2017/044259 A1 to Levinson et al. discloses an advertisement system that measures an ad lift metric for advertisement campaigns, which indicates the increase in conversions that can be attributed to the advertisement campaign. (See abstract.)
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS Y HO whose telephone number is (571)270-7918.  The examiner can normally be reached on Monday through Friday, 9:30 AM to 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gerald J. O’Connor, can be reached 571-272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/THOMAS YIH HO/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Tütüncü, Reha H., and Mark Koenig. "Robust asset allocation." Annals of Operations Research 132.1 (2004): 157-187.
        2 Zou, Kelly H., et al. "Hypothesis testing I: proportions." Radiology 226.3 (2003): 609-613.